DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 03/15/2022 has been entered. 
Allowable Subject Matter
Claims 1, 5-8, 11-15, and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: the instant invention is distinguished from the prior art due to the type of arc extinguishing material (i.e., coatings) being located in specific locations within a battery cover assembly as claimed (i.e., facing surfaces of the flipping and conductive members). The state of the prior art as gleaned from previously-cited references of record as well as newly cited references below does not teach toward these features of the instant claims but rather teaches the use of a gas chamber for arc prevention (in Megumi as cited in the previous Office action), or extinguishing coatings located on different surfaces within the battery (in Lange as cited in the previous Office action) versus those claimed. Modifying the prior art by substituting a coating for a gas chamber then additionally duplicating and rearranging said coating to arrive at the instantly claimed structure would not have been obvious to a skilled artisan based on prior art teachings without hindsight teaching of the instant invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Remarks pages 7-9, filed 03/15/2022, with respect to independent claim 1 have been fully considered and are persuasive.  The rejections dated 01/03/2022 of claim 1 and its dependent claims are now withdrawn. Applicant persuasively argued that modifying the prior art by substituting a coating for a gas chamber then additionally duplicating and rearranging said coating to arrive at the instantly claimed structure would not have been obvious to a skilled artisan based on prior art teachings without hindsight teaching of the instant invention.
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al. (US 2015/0079426 A1) teaches a battery cover vent with a mesh coated in flame retardant (Chen [0026, 0052] and Figs. 1-5) but fails to teach such with a flipping member structure as instantly claimed. 
Bude at al. (US 2019/0181402 A1) teaches a battery cover with a flipping member (diaphragm 62, Bude [0019] and Figs. 2-3 and 5) with dielectric silicon oil in a cavity within the cover beneath the flipping member (fluid 94 in cavity 86, Bude [0022, 0024]). However, Bude does not teach such arc extinguishing material as a coating, and the filing date of Bude does not precede that of the instant invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessie L. Walls whose telephone number is (571)272-1664. The examiner can normally be reached M-W, generally available 10a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE L. WALLS/Examiner, Art Unit 1728     

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728